Order, Court of Claims of the State of New York (S. Michael Nadel, J.), entered July 22, 2003, denying claimant’s application for permission to file a late claim, unanimously affirmed, without costs.
The claimant is clearly seeking damages for wrongful arrest and detention. As such, he “may not recover under broad general principles of negligence . . . but must proceed by way of the traditional remedies of false arrest and imprisonment” (Boose v City of Rochester, 71 AD2d 59, 62 [1979]). Since he did not timely move for permission to file a late claim, the court could not grant such relief (Court of Claims Act § 10 [6]; see e.g. Williams v State of New York, 235 AD2d 776 [1997], lv denied 90 NY2d 806 [1997]). Concur—Tom, J.P., Saxe, Lerner, Marlow and Sweeny, JJ.